 Case 2:19-cv-06182-DSF-PLA Document 101 Filed 09/11/20 Page 1 of 2 Page ID #:3778




 1   MICHAEL FEUER, City Attorney
 2   KATHLEEN A. KENEALY, Chief Assistant City Attorney
 3   SCOTT MARCUS, Senior Assistant City Attorney
     FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5   200 N. Main Street, City Hall East, Room 675
     Los Angeles, CA 90012
 6   Telephone (213) 978-7569
 7   Facsimile (213) 978-7011
     Felix.Lebron@lacity.org
 8
     Patricia.Ursea@lacity.org
 9
     Attorneys for Defendant, CITY OF LOS ANGELES
10
11                           UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13   Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
14   Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Judge Dale S. Fischer]
     James Haugabrook, individuals, KTOWN FOR         DEFENDANT’S OBJECTION AND
15
     ALL, an unincorporated association,              REQUEST TO STRIKE UNTIMELY
16   ASSOCIATION FOR RESPONSIBLE AND                  PLEADINGS (DKT. NOS. 97-98) FILED IN
                                                      IN SUPPORT OF ORDER TO SHOW
17   EQUITABLE PUBLIC SPENDING an                     CAUSE RE: CIVIL CONTEMPT
     unincorporated association                       AND SANCTIONS (L.R. 5-4;7-10; 7-13)
18                   Plaintiffs,
19        vs.
                                              Date: September 21, 2020
20   CITY OF LOS ANGELES, a municipal entity;
                                              Time: 1:30 p.m.
     DOES 1-50,
21                                            Ctrm: 7D
                 Defendant(s).
                                              Judge: Hon. Dale S. Fischer
22
23
24
25
26
27
28


     DEFENDANT’S OBJECTION AND REQUEST TO STRIKE UNTIMELY PLEADINGS (DKT. NOS. 97-98) FILED IN IN
         SUPPORT OF ORDER TO SHOW CAUSE RE: CIVIL CONTEMPT AND SANCTIONS (L.R. 5-4;7-10; 7-13)
 Case 2:19-cv-06182-DSF-PLA Document 101 Filed 09/11/20 Page 2 of 2 Page ID #:3779




 1         Plaintiffs filed their reply papers (Dkt. Nos. 97, 97-1 and 98) on September 8,
 2   2020, four days after they were due. Further to L.R. 7-10, reply papers may be filed “not
 3   later than fourteen (14) days before the date designated for the hearing of the motion.”
 4   Plaintiffs’ motion is set for hearing on September 21, 2020. (Dkt. No. 88). 14 days
 5   before September 21 is September 7, which this year was Labor Day. Given that the
 6   reply papers were otherwise due on a legal holiday, F.R.Civ.P. 6(a) provides they were
 7   due Friday, September 4. 1 L.R. 7-13 provides that “[a] party filing any document in
 8   support of, or in opposition to, any motion noticed for hearing as above provided after the
 9   time for filing the same shall have expired, also shall be subject to the sanctions of L.R.
10   83-7 and the F.R.Civ.P.”
11         Plaintiffs filed three untimely reply pleadings in support of their motion. Dkt. Nos.
12   97, 97-1 and 98. Plaintiffs neither offered justification for the untimely filing, nor
13   requested leave to file a late pleading. Thus, the conditions for extending the time to file
14   the papers for good cause under F.R.Civ.P 6(b) are not satisfied here. Pursuant to these
15   rules, the Court has the inherent authority to issue appropriate sanctions for failing to
16   comply with the Local Rules and F.R.Civ.P., including the striking of untimely or
17   unauthorized pleadings. For the foregoing reasons, Defendant respectfully requests that
18   the Court strike Plaintiffs’ untimely pleadings filed on September 8, 2020, Dkt. Nos. 97,
19   97-1 and 98.
20
21   Dated: September 11, 2020        MICHAEL N. FEUER, City Attorney

22                                    By:    /s/ Gabriel S. Dermer
23                                           Assistant City Attorney
                                             Attorneys for Defendant City of Los Angeles
24
25
     1
     This Court’s standing order (Dkt. 12) provides that “Opposition papers due on a
26
   Monday holiday may be filed the following Tuesday. In such cases, reply papers may be
27 filed on the next Tuesday.” The Opposition papers (see Dkt. 93) were not due on a
   Monday holiday. Accordingly, Plaintiff’s reply was due Friday, September 4. L.R. 7-10.
28
                                                  1
     DEFENDANT’S OBJECTION AND REQUEST TO STRIKE UNTIMELY PLEADINGS (DKT. NOS. 97-98) FILED IN IN
         SUPPORT OF ORDER TO SHOW CAUSE RE: CIVIL CONTEMPT AND SANCTIONS (L.R. 5-4;7-10; 7-13)
